DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  OPPO: “Other considerations for reduced UE capability”, 3GPP DRAFT; R1-2008264 [IDS] in view of Rastegardoost et al. (WO 2022/133357).
Regarding claim 1, OPPO discloses method, comprising:
 receiving, by a reduced capability user equipment (UE), a synchronization signal block (page 2, lines 16-17: RedCap UE has no limitation on the SSB detection, system information acquisition…), 
transmitting, by the reduced capability UE, a Message 1 message (page 2, line 22: The RedCap UE can be identified by Msg1 or Msg3), the Message 1 message comprising a preamble in a Random Access Channel Occasion (RO) in an uplink initial bandwidth part (BWP) (page 2, lines 22-25: The RedCap UE can be identified by Msg1…separate initial UL BWP, separate PRACH resource, or PEACH preamble partitioning will reduce the utilization efficiency of PRACH resource). However, OPPO does not expressly disclose the combination of the preamble, the RO, and the uplink initial bandwidth part indicating that the reduced capability UE is a reduced capability UE.
Rastegardoost teaches random access identifier for reduced capability device. More specifically, Rastegardoost teaches that a second UE may transmit ,to a base station, a second preamble via a second RO in a second initial UL BWP. The base station may identify the type/capability(ies) of the second UE based on the second preamble and the second RO [0324].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to increase the utilization efficiency of PRACH resource.

Regarding claim 16, OPPO discloses a method, comprising: 
-27- 114102376.1202779 WB-202101-007-1-USOreceiving, by a reduced capability user equipment (UE), a synchronization signal block (page 2, lines 16-17: RedCap UE has no limitation on the SSB detection, system information acquisition…). Further, OPPO discloses transmitting, by the reduced capability UE, a Message 1 message (page 2, line 22: The RedCap UE can be identified by Msg1 or Msg3). However, OPPO does not expressly disclose transmitting, by the reduced capability UE, a Message A message, wherein the transmitting of the Message A message comprises transmitting, by the reduced capability UE, payload data.
Rastegardoost teaches random access identifier for reduced capability device. More specifically, Rastegardoost teaches (Fig. 13C) that a two-step RA procedure that may comprise an uplink transmission of a two-step MsgA 1331 and one or more transport blocks transmission 1342. MsgA may comprise preamble and PUSCH carrying payload [0226-0227].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to increase the utilization efficiency of PRACH resource.

Regarding claim 18, OPPO discloses a method, comprising: 
receiving, by a reduced capability user equipment (UE), a synchronization signal block (page 2, lines 16-17: RedCap UE has no limitation on the SSB detection, system information acquisition…); 
transmitting, by the reduced capability UE, a Message 1 message (page 2, “2.2. identification of RedCap UEs” lines 5-6: RedCap UE transmit Msg 1, e.g., via separate initial UL BWP, separate PEACH resource);
 receiving, by the reduced capability UE, a Message 2 message ((page 2, “2.2. identification of RedCap UEs” lines 9-10: during initial random access procedure, the RedCap UE can receive the RAR [Msg2] and Msg4 within the initial DL BWP configured from normal NE UEs); and 
transmitting, by the reduced capability UE, a Message 3 message (page 2, “2.2. identification of RedCap UEs” line 7: transmission of Msg 3). OPPO does not expressly discloses the Message 2 message includes a set of candidate uplink resources, and -28- 114102376.1202779 WB-202101-007-1-USO the transmitting of the Message 3 message comprises transmitting the Message 3 message within a subset of the set of candidate uplink resources.
Rastegardoost teaches random access identifier for reduced capability device. More specifically, Rastegardoost teaches (Fig. 13A [0158]) a four-step contention-based random access procedure. Msg2 1312 may include an/or be referred to an as a random access response [RAR]. In some scenarios,, the Msg2 1312 may include multiple RARs corresponding to multiple UEs. The Msg2 1312 may be scheduled on the Dl-SCH and indicated on a PDCCH using random access RNTI. The Msg2 may include a scheduling grant for transmission of the Msg3 [0165]….. the UE may transit the Msg3 in response to a successful reception of the Msg2 (e.g., using resource identified in the Msg2) [0165, last paragraph]. In addition, Rastegardoost teaches the base station may transmit configuration parameters to the UE for a plurality of PUCCH resources sets. The plurality of PUCCH resource sets (e.g., up to four sets may be configure don an uplink BWP of a cell… the UE may transmit using one or the plurality of PUCCH resources in the PUCCH resource set… [0188, 0304].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to provide an efficient system that allow devices with reduced capabilities to be explicitly identifiable to networks and network operators and allow operators to restrict their access if desired [0255].

Regarding claim 2, OPPO discloses wherein the uplink initial bandwidth part indicates that the reduced capability UE is a reduced capability UE (page 2, line 22: The RedCap UE can be identified by Msg1 or Msg3).
Regarding claim 3, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further Rastegardoost teaches that a second UE may transmit ,to a base station, a second preamble via a second RO in a second initial UL BWP. The base station may identify the type/capability(ies) of the second UE based on the second preamble and the second RO [0324].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to increase the utilization efficiency of PRACH resource and to improve reliability.

Regarding claim 4, OPPO discloses wherein the preamble indicates that the reduced capability UE is a reduced capability UE (page 2, lines 22-25: The RedCap UE can be identified by Msg1…separate initial UL BWP, separate PRACH resource, or PEACH preamble partitioning will reduce the utilization efficiency of PRACH resource).

Regarding claim 5, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further Rastegardoost teaches wherein the preamble is a member of an extended preamble set, and the preamble is not a member of the legacy preamble set (in a cell supporting RedCap UEs, early identification of RedCap UEs from legacy UEs may be desired for the network to differentiate/tailor one or more configuration parameters and/or resources for Red Cap signal and channels during initial access. Identification of RedCap UEs may be done during Msg1 (PRACH) transmission. Th options may comprise separate initial UL BWP, and/or separate PEACH resources and/or PRACH preamble partitioning [0289].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to provide recovery [including link adaptation] for one or more of: Msg2, Msg3…and to identify UE minimum processing times capabilities for PDCH processing and PUSCH preparation…[0289].
Regarding claim 13, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, Rastegardoost teaches wherein the reduced capability UE supports a proper subset of the full Physical Downlink Control Channel (PDCCH) search space [0301-0302 and 0304].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to enable the wireless device and the base station to operate in a better wireless environment.
Regarding claim 14, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, Rastegardoost teaches a maximum mandatory modulation for RedCap may be relaxed, e.g., 64QAM instead of 256QAM for FR1 DL, and 16QAM instead of 64QAM for FR1 UL… [0263].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to allow a UE to contact the network without any prior scheduling [0083].
Regarding claim 15, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, Rastegardoost teaches wherein the reduced capability UE supports time domain repetition for Physical Downlink Shared Channel (PDSCH) and Physical Downlink Control Channel (PDCCH) transmissions [0266].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to increase the granularity of PRB bundling, frequency hopping or BWP switching across a larger system bandwidth [0266].

Regarding claim 17, OPPO in view of Rastegardoost discloses all the claim limitation as stated above. Further, Rastegardoost teaches that a second UE may transmit ,to a base station, a second preamble via a second RO in a second initial UL BWP. The base station may identify the type/capability(ies) of the second UE based on the second preamble and the second RO [0324].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to increase the utilization efficiency of PRACH resource.

Regarding claim 19, OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, OPPO discloses wherein the transmitting of the Message 3 message comprises transmitting, by the reduced capability UE, an indication that the reduced capability UE is a reduced capability UE (page 2, line 22: The RedCap UE can be identified by Msg1 or Msg3).

Regarding claim 20, OPPO in view of Rastegardoost disclose all the claim limitations as stated above. Further, OPPO discloses that in NR Rel-15, cell barring related information are indicated in MIB and SIB1. For cell barring for RedCap UEs varying related information via SIB1 [see 2.1, lines 1-7]. Further Rastegardoost teaches wherein: the receiving of the synchronization signal block comprises receiving a System Information Block #1 (SIB1), the SIB1 specifying a maximum transport block size for Message 3 (the SIB1 may contain information needed by the UE to access the cell [0130; 0359]); the transmitting of the Message 3 message comprises transmitting payload data; and the payload data has a size less than or equal to the maximum transport block size (MsgA PUSCH contents may be same as Msg3 contents of 4-step RACH that comprises transmitting payload data [0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO with the teaching of Rastegardoost in order to allow devices with reduced capabilities to be explicitly identifiable to networks and network operators and allow operators to restrict their access if desired [0255]

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO in view of Rastegardoost as applied to claim 1 above, and further in view of QUALCOM: “Complexity Reduction for RedCap derives”, 3GPP DRAFT; R1-2101474 [IDS].
OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, QUALCOM teaches on subclause 2.1 that “to facilitated early indication of RedCap UE during initial access, dedicated PRACH resources can be configured in SIB1 for RedCap UEs in time/frequency/code domains. The following options can be considered for dedicated PESCH resource configuration of RedCap UE: option 1: configure dedicated Ros for RedCap UE; option 2: configure dedicated preamble group for RedCap UE on Ros shared with non-RedCap UE; option 3: configure dedicated PEACJ preamble format for RedCap UE….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO in view of Rastegardoost with the teaching of QUALCOM in order to improve the UL coverage and avoid decrease cost/complexity for carrier switching and multi-band processing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  OPPO in view of Rastegardoost as applied to claim1 above, and further in view of Ericsson “Higher layer support for RedCap”, 3GPP DRAFT; R1-210035 [IDS].
OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, Ericsson teaches [subclause 2.1.m observation 6] that it is beneficial to support optionally configurable early RedCap indication in Msg1. Whether to have separation of PRACH resources, of preambles, or of initial UL BWP can be discussed after RAN#91e.  In addition, Ericsson teaches [subclause 3.1] that it should be noted that the definition int terms of UE capabilities may vary between different bands. For example, the number of UE RX branches in the RedCap UE type definition may vary in different FR1 bands…. For instance, for the operation bands that require 2 Rx, RedCap UEs only need to support 1 Rx, and for the operation bands that require 4Rx, RedCap UEs may need to support 2 Rx. However, when the RedCap type is indicated by a UE the network can unambiguously inter the reduced capabilities of the UE in the band it operates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO in view of Rastegardoost with the teaching of Ericsson in order to allow devices with reduced capabilities to be explicitly identifiable to networks and network operators and allow operators to restrict their access if desired.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO in view of Rastegardoost as applied to claim 1 above, and further in view of HUAWEI et al.: “Other aspects for reduced capability devices”, 3GPP DRAFT; R1-2004612 [IDS].
OPPO in view of Rastegardoost discloses all the claim limitations as stated above. Further, HUAWEI teaches [subclause 2.1] that for the UE processing time, the RedCap UE can follow the basic capability… The maximum HARQ process number may be less than 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify OPPO in view of Rastegardoost with the teaching of HUAWEI in order to allow devices with reduced capabilities to be explicitly identifiable to networks and network operators and allow operators to restrict their access if desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2022/0174745) discloses method and apparatus for coverage enhancement of terminal in communication system.
Lei et al. (US 2021/0195654) discloses methods and apparatus for indicating and switching UE capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467

/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        August 12, 2022